PER CURIAM.
|! Granted. Nothing in La. R.S. 13:3714(0 specifically requires production of the records of the calibration of the machine used to perform the blood alcohol test. Rather, the statute merely requires the party seeking to introduce the test to lay a proper foundation for admission of the test into evidence. In the instant case, relator laid a proper foundation by introducing the deposition of the director of the laboratory, who testified he reviewed the calibration records at the time of testing and opined that test results were verified only after insuring the calibration was within the industry standards.
Accordingly, the writ is granted. The judgment of the district court is reversed, and the ease is remanded t'o the district court for further proceedings.